Title: To Alexander Hamilton from James McHenry, 3 May 1799
From: McHenry, James
To: Hamilton, Alexander


Philadelphia, May 3, 1799. “… The cloathing for New York, New Haven & Trenton is packed up and will be immediately forwarded.… That for Pennsylvania is also ready to be delivered. To guard against a failure in the quantity of coats wanted for Massachusetts, I have obliged the Purveyor … to get made up in the most expeditious manner 640 Infantry coats … to be divided equally between the two Regiments.… I have taken the same step for half a Regiment from Maryland.…”
